
	

114 HR 726 IH: Secure Data Act of 2015
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 726
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Ms. Lofgren (for herself, Mr. Massie, Mr. Sensenbrenner, Mr. Conyers, Mr. Poe of Texas, Ms. DelBene, Mr. Polis, Mr. O’Rourke, and Mr. Nadler) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit Federal agencies from mandating the deployment of vulnerabilities in data security
			 technologies.
	
	
 1.Short titleThis Act may be cited as the Secure Data Act of 2015. 2.Prohibition on data security vulnerability mandates (a)In generalExcept as provided in subsection (b), no agency may mandate or request that a manufacturer, developer, or seller of covered products design or alter the security functions in its product or service to allow the surveillance of any user of such product or service, or to allow the physical search of such product, by any agency.
 (b)ExceptionSubsection (a) shall not apply to mandates authorized under the Communications Assistance for Law Enforcement Act (47 U.S.C. 1001 et seq.).
 (c)DefinitionsIn this section— (1)the term agency has the meaning given the term in section 3502 of title 44, United States Code; and
 (2)the term covered product means any computer hardware, computer software, or electronic device that is made available to the general public.
				
